Citation Nr: 0712404	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  He died in 
September 2000, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Historically, the veteran served in the Army from October 
1968 to October 1971, including service in the Republic of 
Vietnam from April 1969 to April 1970.  A review of his 
service medical records was silent as to any complaints of or 
treatment for metastatic gastroesophageal carcinoma.

The veteran died in September 2000, at the age of 50.  The 
immediate cause of the veteran's death was identified on his 
death certificate as metastatic gastroesophageal carcinoma.  
No other conditions were listed as contributing to death but 
not resulting in the underlying cause.

A medical opinion letter, dated in December 2004, was 
received from the veteran's private physician, J. Smallwood, 
M.D.  In his letter, Dr. Smallwood opined that due to the 
veteran's unusually young age for the development of this 
malignancy, and given the lack of other predisposing factors, 
"it is quite likely that this [inservice exposure to 
herbicide agents] may have predisposed to his disease and 
subsequent death."

Accordingly, the Board finds that a VA medical opinion is 
warranted to provide an opinion as to whether the veteran's 
exposure to herbicides while serving in the Republic of 
Vietnam either caused or contributed substantially or 
materially to his death.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.310 (2006).  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the appellant has not been provided 
VA opinion as to the cause of the veteran's death.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran was exposed to Agent Orange while in service, and 
a private medical opinion is of record that indicates that 
the veteran's death may be associated with such exposure 
while in service.  Consequently, the Board finds that VA must 
obtain a VA opinion as to whether the veteran's military 
service either caused or contributed substantially or 
materially to his death, to include as a result of his 
inservice exposure to herbicides.  

Accordingly, this case is remanded for the following actions:

1.  The appellant must be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of her claim, to include competent 
evidence that provides a relationship 
between the veteran's death and his 
period of active military service.  Based 
on her response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  

2.  The RO must contact Dr. Smallwood and 
request that Dr. Smallwood provide all 
clinical records of his treatment of the 
veteran.  Dr. Smallwood must specifically 
state any clinical findings the basis and 
authority for his opinion that the 
veteran's exposure to herbicides in 
Vietnam may have predisposed the veteran 
to his fatal disease process.  Dr. 
Smallwood must provide all information 
regarding medical literature and clinical 
findings upon which said opinion is 
based.

3.  Thereafter, the RO must obtain a VA 
medical opinion as to whether the 
veteran's military service either caused 
or contributed substantially or 
materially to his death, to include as a 
result of his inservice exposure to 
herbicides.  The claims file, to include 
Dr. Smallwood's opinion, must be made 
available to and reviewed by the VA 
physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


